J-S82035-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    CHASTITY LESH,                                  :      IN THE SUPERIOR COURT OF
                                                    :            PENNSYLVANIA
                      Appellant                     :
                                                    :
                           v.                       :
                                                    :
    ERIE INTERNATIONAL AIRPORT                      :
    SERVICES, LLC, T/D/B/A ERIE                     :
    INTERNATIONAL AIRPORT, AND ERIE                 :
    REGIONAL AIRPORT AUTHORITY                      :
                                                    :
                      Appellees                     :      No. 962 WDA 2017

                    Appeal from the Order Entered May 26, 2017
                    in the Court of Common Pleas of Erie County
                   Civil Division at No(s): Docket No. 14127-2012

BEFORE:      BENDER, P.J.E., STEVENS, P.J.E.,* and STRASSBURGER, J. **

MEMORANDUM BY STRASSBURGER, J.:                    FILED MARCH 6, 2018

        Chastity Lesh appeals from the order that granted summary judgment

to    defendants    Erie        International   Airport   Services,   LLC,   t/d/b/a   Erie

International Airport, and Erie Regional Airport Authority (Defendants or

ERAA, collectively1) in this slip-and-fall action. Because this action involves

questions of tort claims immunity against a government agency, we transfer

this appeal to the Commonwealth Court.



1 According to Lesh’s complaint, both defendants have the same business
address. Complaint, 12/24/2012, at ¶¶ 2-3. The same counsel represents
both entities, and refers to them collectively as ERAA. See, e.g., Motion for
Summary Judgment, 3/21/2017, at 1. Based upon our disposition of this
appeal, we do not deem it necessary to determine the precise nature and
relationship of the two defendant entities.

* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-S82035-17


      After Lesh slipped and fell on ice near a jet way at Erie International

Airport in the course of her employment as a customer service agent for

Piedmont Airlines, she filed a complaint against Defendants to recover

damages for the injuries she sustained in the fall, alleging one count of

negligence.   Complaint, 12/24/2012, at ¶¶ 11-13.           Following discovery,

Defendants filed a motion for summary judgment, claiming immunity under

the Political Subdivision Tort Claims Act, 42 Pa.C.S. § 8541.         Motion for

Summary Judgment, 3/21/2017, at 6-7.           The trial court determined that

Defendants are entitled to immunity, Trial Court Opinion, 5/26/2017, at 8,

and granted them judgment as a matter of law.          Order, 5/26/2017. Lesh

timely filed a notice of appeal to this Court, and argues that the trial court

erred, on several bases, in concluding that Defendants are entitled to

immunity.

      We first consider the propriety of this Court exercising jurisdiction over

this appeal, an issue not raised by either party. This Court has “exclusive

appellate jurisdiction of all appeals from final orders of the courts of common

pleas, regardless of the nature of the controversy or the amount involved,

except such classes of appeals as are by any provision of this chapter within

the exclusive jurisdiction of the Supreme Court or the Commonwealth Court.”

42 Pa.C.S. § 742. Except in situations not present here, “the Commonwealth

Court shall have exclusive jurisdiction of appeals from final orders of the courts

of common pleas in the following cases: … Immunity waiver matters.-- Matters


                                      -2-
J-S82035-17


conducted pursuant to Subchapter C of Chapter 85 (relating to actions against

local parties).” 42 Pa.C.S. § 762(a)(7). Chapter 85 contains the provisions

of the Political Subdivision Tort Claims Act, including the general provision

that, “[e]xcept as otherwise provided in this subchapter, no local agency shall

be liable for any damages on account of any injury to a person or property

caused by any act of the local agency or an employee thereof or any other

person.” 42 Pa.C.S. § 8541.

      “[P]ursuant to 42 Pa.C.S.[] § 762(a)(1)(i) and (7), the Commonwealth

Court has exclusive appellate jurisdiction of appeals involving tort claims

against either a Commonwealth or local agency.” Flaxman v. Burnett, 574
A.2d 1061, 1064 n.4 (Pa. Super. 1990).

      The obvious legislative intent in granting such exclusive appellate
      jurisdiction to the Commonwealth Court is to ensure a uniform
      interpretation and application of the provisions of the Political
      Subdivision Tort Claims Act. This jurisdiction also extends to all
      parties and appears in a case as long as at least one party is a
      local agency and the case is governed at least in part by Political
      Subdivision Tort Claims Act.

Brady Contracting Co. v. W. Manchester Twp. Sewer Auth., 487 A.2d
894, 897 (Pa. Super. 1985).

      Accordingly, the Commonwealth Court has exclusive jurisdiction over

this appeal.    However, Pa.R.A.P. 741(a) “allows this Court to accept

jurisdiction of an appeal that belongs in another appellate court when the




                                     -3-
J-S82035-17


parties do not object.”2 Gordon v. Philadelphia Cty. Democratic Exec.

Comm., 80 A.3d 464, 474 (Pa. Super. 2013) (retaining jurisdiction over

appeal argued before this Court where appellees did not object and issues

exclusive to Commonwealth Court were tangential to the decision).

“Nevertheless, this Court may, sua sponte, raise the issue of whether an

appeal should be transferred to the Commonwealth Court.” Smith v. Ivy Lee

Real Estate, LLC, 152 A.3d 1062, 1065 (Pa. Super. 2016).

               In determining whether to retain jurisdiction or transfer an
        appeal, we balance the interests of the parties and matters of
        judicial economy against other factors, including: (1) whether the
        case has already been transferred; (2) whether retaining
        jurisdiction will disrupt the legislatively ordained division of labor
        between the intermediate appellate courts; and (3) whether there
        is a possibility of establishing two conflicting lines of authority on
        a particular subject. We examine each potential transfer on a
        case-by-case basis.

Id. (internal citations and quotation marks omitted).

        While the parties’ interest in speedy resolution of the appeal weighs in

favor of our retaining it, we conclude that that interest is outweighed in the

instant case by the other relevant considerations. The instant case has not

been transferred previously.      Judicial economy is not much impacted, as this

Court has not expended resources in entertaining argument on its merits.

More importantly, “the ‘obvious legislative intent in granting [] exclusive

appellate jurisdiction to the Commonwealth Court is to ensure a uniform




2   Neither party has questioned this Court’s jurisdiction over the appeal.

                                        -4-
J-S82035-17


interpretation and application of the Political Subdivision Tort Claims Act.’”

Newman v. Thorn, 518 A.2d 1231, 1237 (Pa. Super. 1986) (quoting Brady

Contracting Co., 487 A.2d at 897). Finally, resolution of this appeal requires

interpretation and application of a statute with which the Commonwealth

Court has expertise that this Court lacks, and for which a uniform body of case

law is important.   See Dynamic Sports Fitness Corp. of Am. v. Cmty.

YMCA of E. Delaware Cty., 751 A.2d 670, 673 (Pa. Super. 2000) (declining

to engage in an apparently straightforward application of the Institutions of

Purely Public Charity Act based upon “the legislature’s express intent to

establish uniform standards for determining eligibility for tax-exempt status

in all proceedings throughout this Commonwealth”); Newman, 518 A.2d at

1235 n.3 (“We have not hesitated to transfer cases in deference to our sister

court’s expertise.”).

      Accordingly, we transfer this appeal to the Commonwealth Court for

disposition on the merits.

      Appeal transferred.




                                     -5-
J-S82035-17




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 3/6/2018




                          -6-